Title: To James Madison from Sylvanus Bourne, 20 April 1806 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


                    § From Sylvanus Bourne. 20 April 1806, Amsterdam. “In proportion to the rapidity of the late Campaign in Europe is the peace of Austerlitz to which it led likely to be of Short duration. Prussia’s Wavering politicks seem not to have relieved her from the consequences they were intended to evade as She may be now Said to be in Subjection to France while a rupture with England may be regarded as unavoidable. Russia also threatens to attack her Silessian possessions & which must lead to a renewed War between Russia & France & indeed we have accounts that such has already begun on the frontiers of Italy. In fact, the actual state of affairs in Europe is one so thoroughly Constrained & so contrary to the substantial interests of a large

portion of the Continent that I presume more efforts will be made to procure the desired relief, it Seems almost impossible that things can exist as they are at present. A new Coalition is laughed at by many but I should not be surprised to see it carried into effect.”
                